
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 180
        [EPA-HQ-OPP-2017-0006; FRL-9977-12]
        Receipt of Several Pesticide Petitions Filed for Residues of Pesticide Chemicals in or on Various Commodities; Correction
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Notice of filing of petitions; correction.
        
        
          SUMMARY:
          EPA issued a proposed rule in the Federal Register of March 21, 2018, concerning a Notice of filing—Amended Tolerance Exemptions for Inerts (Except PIPS). This document corrects the Company name and address.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Robert McNally, Biopesticides and Pollution Prevention Division (7511P); email address: BPPDFRNotices@epa.gov; Michael Goodis, Registration Division, (7505P); email address: RDFRNotices@epa.gov; Office of Pesticide Programs, Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington, DC 20460-0001; telephone number: (703) 305-7090.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. General Information
        A. Does this action apply to me?
        The Agency included in the March 21, 2018, (83 FR 12311) (FRL-9974-76) proposed rule a list of those who may be potentially affected by this action.
        B. How can I get copies of this document and other related information?

        The docket for this action, identified by docket identification (ID) number EPA-HQ-OPP-2017-0006, is available at http://www.regulations.gov or at the Office of Pesticide Programs Regulatory Public Docket (OPP Docket) in the Environmental Protection Agency Docket Center (EPA/DC), West William Jefferson Clinton Bldg., Rm. 3334, 1301 Constitution Ave. NW, Washington, DC 20460-0001. The Public Reading Room is open from 8:30 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Public Reading Room is (202) 566-1744, and the telephone number for the OPP Docket is (703) 305-5805. Please review the visitor instructions and additional information about the docket available at http://www.epa.gov/dockets.
        
        II. What does this correction do?
        This document corrects the Company name and address.
        FR Doc. 2018-05639 published in the Federal Register of March 21, 2018 (83 FR 12311) (FRL-9974-76) is corrected as follows:
        1. On page 12312, second column, under the heading Notice of Filing—Amended Tolerance Exemptions for Inerts (Except PIPS), paragraph 1, line 4, correct Aceto Corporation, 4 Tri Harbor Court, Port Washington, NY 11050 to read Avian Enterprises Limited, LLC, 2000 Pontiac Drive Sylvan Lake, MI 48320.
        
          Authority:
          21 U.S.C. 346a.
        
        
          Dated: April 25, 2018.
          Hamaad A. Syed,
          Acting Director, Information Technology and Resources Management Division, Office of Pesticide Programs.
        
      
      [FR Doc. 2018-10344 Filed 5-14-18; 8:45 am]
       BILLING CODE 6560-50-P
    
  